DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 08/19/2022. Claims 1-3, and 6-18 are pending in the current office action. Claims 1-3, 6, and 15(w) have been amended by the applicant. Claims 10-15 remain withdrawn as being drawn to non-elected groups and claims 1-3 and 6-9 are examined herein. 

Status of the Rejection
All 35 U.S.C. § 112(a) and 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102/103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hale (US 4,956,063 A). 
Regarding claim 1, Hale discloses a method of operating an amperometric sensor for detecting measured values of at least one first measurand that represents a concentration of a first analyte in a measuring fluid, and of at least one second measurand which represents a concentration of a second analyte different from the first analyte (an amperometric method of measuring a first signal that represents a concentration of ozone and a second signal that represents a concentration of oxygen in a measurement gas [abstract; Col. 12:18-44]), wherein the method comprises: 
detecting measured values of the first measurand at a predetermined first voltage using a first function, based on a first previous calibration which associates values of the first measurement signals with values of the first measurand, in a first operating mode of the amperometric sensor (measuring an electric signal (i.e., current) when a predetermined first voltage is applied via a first source 53 for the detection of oxygen wherein the correct display 59 displays the concentration of oxygen [Col. 12:23-44; Col. 14:7-45; Fig. 5] wherein both a relative and absolute calibration method is disclosed for determining the oxygen concentration in the air and thus the determination of oxygen in the air is the first function and it the calibration methods are performed prior to the analysis [Col. 12:5-Col. 14:52; claims 1-3]);
switching the amperometric sensor to a second operating mode different from the first operating mode (first switch means 52 is provided for switching between a first source 53 that applies a first voltage for oxygen detection to a second source 54 that applies a second voltage for ozone detection [Col. 12:23-26; Col. 14:7-45; Fig. 5]);
detecting measured values of the second measurand at a different predetermined voltage using a second function, based on a second previous calibration which associates values of the second measurement signals with values of the second measurand in the second operating mode of the amperometric sensor (measuring an electric signal (i.e., current) when the second voltage is applied via a second source for the detection of ozone wherein the correct display 59 displays the concentration of ozone [Col. 12:23-44; Col. 14:7-45; Fig. 5] wherein both a relative and absolute calibration method is disclosed for determining the oxygen concentration in the air and such measurement is then used to determine the ozone concentration and thus reads upon the second function of the claim [Col. 12:5-Col. 14:52]).
Hale appears to disclose the absolute and relative calibration method for calibrating both the oxygen concentration using the first source 53 and the ozone concentration using the second source 54 wherein the calibration method is performed before the corrected oxygen and ozone values are determined and displayed on the correct display 59 [see Col. 2:12:23-44; Col. 14:7-45; Fig. 5; Claims 1-3]. However, assuming arguendo that the calibration method is utilized primary for the ozone sensor, it would have been obvious to one having ordinary skill in the art to also calibrate the sensor with respect to the oxygen concentration before the relative or absolute calibration occurs which utilizes the oxygen concentration. Hale teaches in Col. 6:21-25 that an oxygen probe can be most easily calibrated with ambient air (or air-saturated water) onsite universally because of the constant oxygen concentration of normal ambient air. Given the teachings of Hale, it would be obvious to have calibrated the sensor using the first source 53 for oxygen concentration at a first voltage using a first previous calibration because such calibration is well-known and can be most easily performed onsite [Col. 6:21-25] and such calibration would make the calibration and detection of ozone according to the relative or absolute calibration method more accurate since these calibration methods rely upon the accurate analysis of the oxygen concentration. 
Regarding claim 2, Hale further discloses wherein detecting measured values of the first measurand in the first operating mode comprises: 
applying the predetermined first voltage between a working electrode of the amperometric sensor and a counter electrode of the amperometric sensor (first voltage source 53 is used to apply a first predetermined voltage for oxygen detection between the sensing electrode 10/511 and counter electrode 12/512 of the sensor 51 [Col. 6:64 through Col. 7:31; Col. 12:23-44; Col. 14:7-45; Figs. 1-2 and 5]), wherein the working electrode and the counter electrode contact an inner electrolyte separated from the measuring fluid via a membrane permeable to the first and second analytes (wherein the sensing electrode 10/511 and the counter electrode 12/512 are in contact with an aqueous electrolyte 15 separated from an external sample by a membrane 18 that is impermeable to the electrolyte solution but permeable to ozone and oxygen [abstract; Col. 3:18-31; Col. 6:64 through Col. 7:31;; Figs. 1-2 and 5]); 
generating the first measurement signals representative of a current passing through the inner electrolyte at the predetermined first voltage across the working electrode (measuring an electric signal (i.e., current) when a first voltage is applied via a first source 53 for the detection of oxygen [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]); and
determining the measured values of the first measurand using a first evaluation process of the first measurement signal (the signal is processed in order to display the concentration of oxygen on the display unit 59 [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]). 
Regarding claim 3, Hale further discloses wherein detecting measured values of the second measurand in a first operating mode comprises: 
applying the predetermined second voltage different from the predetermined first voltage between the working electrode and the counter electrode of the amperometric sensor (second voltage source 54 is used to apply a second predetermined voltage for ozone detection between the sensing electrode 10/511 and counter electrode 12/512 of the sensor 51 [Col. 6:64 through Col. 7:31; Col. 12:23-44; Col. 14:7-45; Figs. 1-2 and 5]), 
generating the second measurement signals representative of a current passing through the inner electrolyte at the predetermined second voltage across the working electrode (measuring an electric signal (i.e., current) when a second voltage is applied via a first source 54 for the detection of ozone [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]); and
determining the measured values of the second measurand from the second measurement signals using a second evaluation method different from the first evaluation method (the signal is processed in order to display the concentration of ozone on the display unit 59 [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]). 
Regarding claims 6-7, Hale further discloses wherein the first and/or the second evaluation method additionally uses at least one measured value of at least one further auxiliary measurand to determine the measured values of the first or the second measurand, of instant claim 6, wherein the at least one further auxiliary measurand includes a temperature or a pH, of instant claim 7 (temperature sensing means are provided by including, for example, a thermistor wherein the measured signals are compensated based upon the temperature of the device/sample [Col. 7:19-21; Col. 12:28-68]). 
Regarding claim 8, Hale further discloses wherein the switchover of the amperometric sensor to the second operating mode different from the first operating mode is executed by a sensor circuit of the amperometric sensor after a predetermined time interval has elapsed, or triggered by user input, or triggered by a trigger signal received from the sensor circuit (switching means 52 and 56 are provided to switch the voltage application method and the compensation amplifier, respectively, and is marked so as to be actuated by a user [Col. 12:23-36; Col. 13:60 through Col. 14:6; Fig. 5]). 
Regarding claim 9, Hale further discloses wherein the first analyte and the second analyte are selected from the group consisting of: hypochlorous acid, chlorine dioxide, hypobromous acid, bromine dioxide, ozone, oxygen, carbon monoxide, carbon dioxide, and ammonia (the first analyte and second analyte are oxygen and ozone [abstract; Col. 12:23-44]). 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 9-11, filed 08/19/2022, that pertain to the current grounds of rejection under 35 U.S.C. § 102/103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that Hale does not disclose Applicant’s method of using a single sensor to measure two different analytes but, rather, teaches a calculation of ozone using the oxygen content of ambient air as the calibrating standard. 
Examiner’s Response #1
Examiner respectfully disagrees. Hale expressly teaches in Col. 12:13-18 that “since the normal oxygen concentration of air is universally constant, simple calibration in air is possible according to the invention in on-site ozone detection on the basis of absolute measurements made under fully reproducible laboratory conditions”. Hale then teaches in Col. 12:23-27 that “a first switch means 52 is provided to alternatively connect anode 512 with a first source 53 for a predetermined voltage for oxygen detection”. The remainder of Cols. 12 and 13 discuss wherein the oxygen content determined in the ambient air is used to determine the membrane permeation rates and discusses “the number of molecules of oxygen which permeate per second”, which is clearly in reference to the calculated oxygen concentration. Claims 2 and 4 of Hale further specify that the gas used as the calibration species is oxygen. If oxygen is the calibration species used for the ozone calibration, it’s not clear how the species could be used in calibration if it was not detected/measured. It is the Examiner’s position that oxygen is measured by the source 53 as expressly taught by Hale and such measured value is compared with the “normal oxygen concentration of air” that is “universally constant” so as to provide the “simple calibration in air” discussed in Col. 12:13-18. To the extend Hale may not teach an oxygen calibration method, it would certainly be obvious to one skilled in the art to calibrate the sensor relative to oxygen since Hale expressly teaches wherein air calibration of the oxygen concentration is easy and universally known and such oxygen level is used in the calibration of ozone. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795